Citation Nr: 0434036	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  03-01 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who retired in September 1989 
after more than 20 years of active duty.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
a November 2001 decision of the Waco Department of Veterans 
Affairs (VA) Regional Office (RO) which, in pertinent part, 
increased the rating for lumbosacral strain to 20 percent.  
The veteran appeals for a higher rating for the service-
connected lumbar spine disability.  In the November 2001 
decision, the RO also increased and/or continued ratings for 
five other service-connected disabilities, denied service 
connection for tinnitus, and declined to reopen a claim of 
service connection for left ear hearing loss.  In his notice 
of disagreement with the November 2001 rating decision, the 
veteran expressly limited his appeal to the issue of 
entitlement to an increased rating for lumbosacral strain.  
Accordingly, this is the only issue before the Board.  In 
September 2004, the veteran appeared before the undersigned 
at a Travel Board hearing at the RO.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The VCAA provides, among other 
things, for notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is responsible 
for submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The record indicates that 
the veteran has received adequate notification of the VCAA 
and implementing regulations.  

In a claim for disability compensation, the duty to assist 
includes conducting a thorough, contemporaneous medical 
examination, taking into account records of prior medical 
treatment so that the disability rating will be full and 
fair.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the 
most recent medical evidence of record regarding the severity 
of the veteran's lumbar spine disability consists of a June 
2003 VA examination report, and VA outpatient records 
(pertaining to the veteran's spine) dated through September 
2003.  The June 2003 examination report, along with numerous 
outpatient records, indicate that there may be significant 
neurologic symptoms associated with the veteran's lumbar 
spine disability; thus suggesting that a neurological 
examination is warranted to assure a full and fair 
adjudication of the issue at hand.  The criteria for rating 
disc disease were amended effective September 23, 2002, and 
criteria for rating other diseases and injuries of the spine 
(Codes 5235 to 5243) were amended effective September 26, 
2003, and the veteran was advised of the new criteria in 
January 2004.  However, it is not apparent that he has been 
examined by VA in light of the revised criteria.  At the 
September 2004 hearing, the veteran and his representative 
described symptoms of the lumbar spine disability (to include 
symptoms indicating possible neurologic deficits) suggesting 
that the veteran's lumbar spine disability has increased in 
severity since the June 2003 VA examination.  In light of the 
veteran's testimony regarding the increased severity of the 
symptoms of his lumbosacral disability, further development 
of medical evidence is indicated.  Furthermore, the clinical 
findings that have been reported (particularly neurological) 
are not sufficiently complete to allow for rating under all 
potentially applicable criteria.  

VA regulations provide that individuals for whom medical 
examinations have been authorized and scheduled are required 
to report for such examination.  38 C.F.R. § 3.326(a).  VA 
regulations also address the consequences of a failure to 
report for a scheduled VA medical examination, and provide 
that when entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination, and a claimant, without good 
cause, fails to report for such examination in a claim for an 
increased rating, the claim shall be denied.  38 C.F.R. § 
3.655.  

Finally, the disability at issue is such as to suggest 
ongoing treatment.  Reports of private treatment and/or 
additional VA medical records may contain pertinent 
information.  

Accordingly, this case is REMANDED to the RO for the 
following:


1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for the 
lumbar spine disability from September 
2003 to the present, then obtain complete 
records of such treatment from all 
sources identified.  Whether or not he 
responds, the RO should obtain any 
reports of VA treatment not already of 
record for the disability at issue.  


2.  The RO should then arrange for the 
veteran to be afforded a VA orthopedic 
examination to determine the current 
severity of his lumbar spine disability.  
His claims file and copies of the 
previous and the revised criteria for 
rating disorders of the low back, 
including disc disease, must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examination should include range of 
motion studies of the lumbar spine with 
consideration of any complaints of pain 
and of limitation of motion due to pain.  
All functional limitations resulting from 
the lumbar spine disability are to be 
identified.  The examiner should note 
whether there is any pain, weakened 
movement, excess fatigability, or 
incoordination on movement of the lumbar 
spine.  The examiner should note whether 
the disability has resulted in 
incapacitating episodes (as defined in 
the revised rating criteria).  The 
examiner should specify what pathology 
(and associated impairment) is related to 
the service-connected lumbosacral strain, 
and what, if any, pathology (any 
impairment) is not related to the 
service-connected lumbar spine 
disability, but is due to intercurrent 
causes, including any postservice injury.  
The examiner should discuss the effect 
the lumbar spine disability has upon the 
veteran's daily activities.  The examiner 
must explain the rationale of all 
opinions given.


3.  The RO should also arrange for the 
veteran to be afforded a VA neurologic 
examination of the lumbar spine to 
determine whether the low back disability 
is manifested by neurologic symptoms that 
would warrant a separate compensable 
rating.  His claims file must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examination should include any indicated 
tests and/or studies.  The examiner must 
explain the rationale for all opinions 
given.


4.  The RO should then review the matter 
on appeal (considering, if applicable, 
the possibility of separate ratings under 
all applicable diagnostic codes, 
including under the revised criteria 
effective September 23, 2002 and those 
effective September 26, 2003), to include 
the possibility of a separate rating for 
neurologic symptoms.  If it remains 
denied, the RO should provide the veteran 
and his representative an appropriate 
supplemental statement of the case, and 
give them the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further appellate 
review.  


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 
 This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.




	                  
_________________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




